Exhibit 10.12

 

This instrument and the rights and obligations evidenced hereby and any security
interests or other liens securing such obligations are subordinate in the manner
and to the extent set forth in that certain Subordination And Intercreditor
Agreement dated as of May 7, 2012 (as amended, restated or otherwise modified
from time to time, the “Subordination Agreement”) among HUDSON BAY MASTER FUND
LTD., as First Lien Collateral Agent (the “First Lien Collateral Agent”),
COMVEST CAPITAL II, L.P. (the “Subordinated Creditor”), and DIGITAL DOMAIN MEDIA
GROUP, INC. (the “Company”) to the indebtedness (including interest) owed by the
Company, and the security interests and liens securing such indebtedness,
pursuant to that certain Securities Purchase Agreement dated as of May 6, 2012
among the Company, First Lien Collateral Agent and the buyers from time to time
party thereto, that certain Security And Pledge Agreement dated as of May 7,
2012 by and among the Company, First Lien Collateral Agent, and the grantors
party thereto, that certain Canadian Security And Pledge Agreement dated as of
May 7, 2012 by and among the Company, First Lien Collateral Agent, and the
grantors party thereto, and various related documents, and to indebtedness
refinancing the indebtedness under such documents as contemplated by the
Subordination Agreement.  Each holder of this instrument, by its acceptance
hereof, irrevocably agrees to be bound by the provisions of the Subordination
Agreement.

 

SECURITY AND PLEDGE AGREEMENT

 

SECURITY AND PLEDGE AGREEMENT, dated as of May 7, 2012 (this “Agreement”), is
made by Digital Domain Media Group, Inc., a Florida corporation (the “Company”),
and the undersigned subsidiaries of the Company (each a “Grantor” and
collectively and together with the Company, the “Grantors”), in favor of Comvest
Capital II, L.P., a Delaware limited partnership, as lender under the Debt
Exchange Agreement (as defined below) (the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Digital Domain Media Group, Inc., a Florida corporation (the “Company”)
and the Lender are parties to the Debt Exchange Agreement of even date herewith
(as amended, restated, replaced or otherwise modified from time to time, the
“Debt Exchange Agreement”), pursuant to which the Company and the Lender have
agreed, among other things, that the Remaining Outstanding Principal Balance (as
defined in the Debt Exchange Agreement) will be exchanged into a new secured
convertible note of the Company (as amended, restated, replaced or otherwise
modified from time to time, the “Note”);

 

WHEREAS, each of the Grantors (other than the Company) (collectively, the
“Guarantors”) has executed and delivered a Guaranty dated the date hereof (the
“Guaranty”) in favor of the Lender, with respect to the Company’s obligations
under the Debt Exchange Agreement, the Note and the Transaction Documents (as
defined below);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Debt Exchange Agreement requires that the Grantors execute and
deliver to the Lender this Agreement providing for the grant to the Lender of a
security interest in all personal property of each Grantor to secure all of the
Company’s obligations under the Debt Exchange Agreement, the Note, and the
“Transaction Documents” (as defined in the Debt Exchange Agreement) and the
Guarantors’ obligations under the Guaranty; and

 

WHEREAS, the Grantors have determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
the Grantors.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lender to perform under the Debt Exchange Agreement, each
Grantor agrees with the Lender as follows:

 

SECTION 1.                                      Definitions.

 

(a)                                  Reference is hereby made to the Debt
Exchange Agreement and the Note for a statement of the terms thereof.  All terms
used in this Agreement and the recitals hereto which are defined in the Debt
Exchange Agreement, the Note or in Articles 8 or 9 of the Uniform Commercial
Code as in effect from time to time in the State of New York (the “Code”), and
which are not otherwise defined herein shall have the same meanings herein as
set forth therein; provided that terms used herein which are defined in the Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as the Lender may otherwise determine; provided, further that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “Code” means
the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

 

(b)                                 The following terms shall have the
respective meanings provided for in the Code:  “Accounts”, “Cash Proceeds”,
“Certificate of Title”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity
Account”, “Commodity Contracts”, “Deposit Account”, “Documents”, “Equipment”,
“Fixtures”, “General Intangibles”, “Goods”, “Instruments”, “Inventory”,
“Investment Property”, “Letter-of-Credit Rights”, “Noncash Proceeds”, “Payment
Intangibles”, “Proceeds”, “Promissory Notes”, “Security”, “Record”, “Security
Account”, “Software”, and “Supporting Obligations”.

 

(c)                                  As used in this Agreement, the following
terms shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.

 

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any

 

2

--------------------------------------------------------------------------------


 

right to use or sell any works covered by any copyright (including, without
limitation, all Copyright Licenses set forth in Schedule II hereto).

 

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

 

“Event of Default” shall have the meaning set forth in the Note.

 

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

“Intellectual Property” means the Copyrights, Trademarks and Patents.

 

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights).

 

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

 

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired or used by any Grantor (including, without
limitation, all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how
and formulae described in Schedule II hereto), all applications, registrations
and recordings thereof (including, without limitation,

 

3

--------------------------------------------------------------------------------


 

applications, registrations and recordings in the United States Patent and
Trademark Office, or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Pledged Entity” means any issuer of Capital Stock.

 

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

 

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names,
d/b/a’s, Internet domain names, trade styles, designs, logos and other source or
business identifiers and all general intangibles of like nature, now or
hereafter owned, adopted, acquired or used by any Grantor (including, without
limitation, all domestic and foreign trademarks, service marks, collective
marks, certification marks, trade names, business names, d/b/a’s, Internet
domain names, trade styles, designs, logos and other source or business
identifiers described in Schedule II hereto), all applications, registrations
and recordings thereof (including, without limitation, applications,
registrations and recordings in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state thereof or any
other country or any political subdivision thereof), and all reissues,
extensions or renewals thereof, together with all goodwill of the business
symbolized by such marks and all customer lists, formulae and other Records of
any Grantor relating to the distribution of products and services in connection
with which any of such marks are used.

 

SECTION 2.                                      Grant of Security Interest.  As
collateral security for all of the “Obligations” (as defined in Section 3
hereof), each Grantor hereby pledges and assigns to the Lender, and grants to
the Lender, a continuing security interest in all personal property of said
Grantor, wherever located and whether now or hereafter existing and whether now
owned or hereafter acquired, of every kind and description, tangible or
intangible (collectively, the “Collateral”), including, without limitation, the
following:

 

(a)                                  all Accounts;

 

(b)                                 all Chattel Paper (whether tangible or
electronic);

 

(c)                                  the Commercial Tort Claims specified on
Schedule VI hereto;

 

4

--------------------------------------------------------------------------------


 

(d)                                 all Deposit Accounts, all cash and other
property from time to time deposited therein and the monies and property in the
possession or under the control of the Lender or any affiliate, representative,
agent or correspondent of the Lender;

 

(e)                                  all Documents;

 

(f)                                    all Equipment;

 

(g)                                 all Fixtures;

 

(h)                                 all General Intangibles (including, without
limitation, all Payment Intangibles);

 

(i)                                     all Goods;

 

(j)                                     all Instruments (including, without
limitation, Promissory Notes and each certificated Security);

 

(k)                                  all Inventory;

 

(l)                                     all Investment Property;

 

(m)                               all Copyrights, Patents and Trademarks, and
all Licenses;

 

(n)                                 all Letter-of-Credit Rights;

 

(o)                                 all Motor Vehicles;

 

(p)                                 all Supporting Obligations;

 

(q)                                 all other tangible and intangible personal
property of each Grantor (whether or not subject to the Code), including,
without limitation, all bank and other accounts and all cash and all investments
therein, all proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the property of any
Grantor described in the preceding clauses of this Section 2 (including, without
limitation, any proceeds of insurance thereon and all causes of action, claims
and warranties now or hereafter held by each Grantor in respect of any of the
items listed above), and all books, correspondence, files and other Records,
including, without limitation, all tapes, desks, cards, Software, data and
computer programs in the possession or under the control of any Grantor or any
other Person from time to time acting for any Grantor, in each case, to the
extent of such Grantor’s rights therein, that at any time evidence or contain
information relating to any of the property described in the preceding clauses
of this Section 2 or are otherwise necessary or helpful in the collection or
realization thereof; and

 

(r)                                    all Proceeds, including all Cash Proceeds
and Noncash Proceeds, and products of any and all of the foregoing Collateral;

 

5

--------------------------------------------------------------------------------


 

in each case howsoever any Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

 

Each Grantor has agreed not to further encumber any of its Copyrights, Copyright
applications, Copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any Licenses,
Patents, Patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, Trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of such Grantor connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, rights to
unpatented inventions, and any claims for damage by way of any past, present, or
future infringement of any of the foregoing, without the Lender’s prior written
consent, other than liens on such Collateral in favor of the First Lien
Collateral Agent securing the Senior Debt (as defined in the Subordination
Agreement).

 

In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce the Lender as aforesaid,
each Grantor hereby grants to Lender a right of set-off against the property of
such Grantor held by the Lender, consisting of property described above in
Section 2 now or hereafter in the possession or custody of or in transit to the
Lender, for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor, or as to which such Grantor may have any right or
power; provided that such right shall only to be exercised after an Event of
Default has occurred and is continuing.

 

SECTION 3.                                      Security for Obligations.  The
security interest created hereby in the Collateral constitutes continuing
collateral security for all of the following obligations, whether direct or
indirect, absolute or contingent, and whether now existing or hereafter incurred
(collectively, the “Obligations”):

 

(a)                                  for so long as the Note is outstanding,
(i) the payment by the Company, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Debt Exchange Agreement,
the Note and the other Transaction Documents, and (ii) in the case of any
Guarantors, the payment by such Guarantors, as and when due and payable of all
“Guaranteed Obligations” under (and as defined in) the Guaranty, including,
without limitation, in both cases, (A) all principal of and interest on the Note
(including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding of any Grantor, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding), and (B) all fees, interests, premiums, penalties,
contract causes of action, costs, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents; and

 

(b)                                 for so long as the Note is outstanding, the
due performance and observance by each Grantor of all of its other obligations
from time to time existing in respect of any of the Transaction Documents,
including without limitation, with respect to any conversion or redemption
rights of the Lender under the Note.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.                                Representations and Warranties.  Each
Grantor represents and warrants as of the date of this Agreement as follows:

 

(a)                                  Schedule I hereto sets forth (i) the exact
legal name of each Grantor, and (ii) the state of incorporation, organization or
formation and the organizational identification number of each Grantor in such
state.  The information set forth in Schedule I hereto with respect to such
Grantor is true and accurate in all respects.  Such Grantor has not previously
changed its name, jurisdiction of organization or organizational identification
number from those set forth in Schedule I hereto except as disclosed in Schedule
I hereto.

 

(b)                                 Except as disclosed on Schedule VI, there is
no pending or, to its knowledge, written notice threatening any action, suit,
proceeding or claim affecting any Grantor before any Governmental Authority or
any arbitrator, or any order, judgment or award issued by any Governmental
Authority or arbitrator, in each case, that may adversely affect the grant by
any Grantor, or the perfection, of the security interest purported to be created
hereby in the Collateral, or the exercise by the Lender of any of its rights or
remedies hereunder.

 

(c)                                  All Federal, state and local tax returns
and other reports required by applicable law to be filed by any Grantor have
been filed, or extensions have been obtained, and all taxes, assessments and
other governmental charges imposed upon any Grantor or any property of any
Grantor (including, without limitation, all federal income and social security
taxes on employees’ wages) and which have become due and payable on or prior to
the date hereof have been paid, except to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with
generally accepted accounting principles consistently applied (“GAAP”).

 

(d)                                 All Equipment, Fixtures, Goods and Inventory
of each Grantor now existing are, and all Equipment, Fixtures, Goods and
Inventory of each Grantor hereafter existing will be, located and/or based at
the addresses specified therefor in Schedule III hereto, except that each
Grantor will give the Lender written notice of any change in the location of any
such Collateral within 20 days of such change, other than to locations set forth
on Schedule III hereto (or a new Schedule III delivered by Grantors to Lender
from time to time), and with respect to which the Lender has filed financing
statements and otherwise fully perfected its Liens thereon or will take such
actions pursuant to Section 5(m).  Each Grantor’s chief place of business and
chief executive office, the place where each Grantor keeps its Records
concerning Accounts and all originals of all Chattel Paper are located at the
addresses specified therefor in Schedule III hereto.  None of the Accounts is
evidenced by Promissory Notes or other Instruments.  Set forth in Schedule IV
hereto is a complete and accurate list, as of the date of this Agreement, of
(i) each Promissory Note, Security and other Instrument owned by each Grantor
and (ii) each Deposit Account, Securities Account and Commodities Account of
each Grantor, together with the name and address of each institution at which
each such account is maintained, the account number for each such account and a
description of the purpose of each such account.  Set forth in Schedule II
hereto is a complete and correct list of each trade name used by each Grantor
and the name of, and each trade name used by, each person from which each
Grantor has acquired any substantial part of the Collateral.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Each Grantor has delivered to the Lender
complete and correct copies of each License described in Schedule II hereto,
including all schedules and exhibits thereto, which represent all of the
Licenses existing on the date of this Agreement.  Each such License sets forth
the entire agreement and understanding of the parties thereto relating to the
subject matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby or the
rights of such Grantor or any of its affiliates in respect thereof.  Each
material License now existing is, and any material License entered into in the
future will be, the legal, valid and binding obligation of the parties thereto,
enforceable against such parties in accordance with its terms.  No default under
any material License by any such party has occurred and is continuing, nor does
any defense, offset, deduction or counterclaim exist thereunder in favor of any
such party (other than pursuant to contractual terms allocating economic
benefits between the parties thereto, which are described on Schedule 4(d).

 

(f)                                    Each Grantor owns and controls, or
otherwise possesses adequate rights to use, all Trademarks, Patents and
Copyrights, which are the only trademarks, patents, copyrights, inventions,
trade secrets, proprietary information and technology, know-how, formulae, and
rights of publicity necessary to conduct its business in substantially the same
manner as conducted as of the date hereof.  Schedule II hereto sets forth a true
and complete list of all registered copyrights, issued Patents, Trademarks, and
Licenses owned or used by each Grantor as of the date hereof.  To the best
knowledge of each Grantor, all such Intellectual Property of each Grantor is
subsisting and in full force and effect, has not been adjudged invalid or
unenforceable, is valid and enforceable and has not been abandoned in whole or
in part.  Except as set forth in Schedule II, no such Intellectual Property is
the subject of any licensing or franchising agreement.  Each Grantor has no
knowledge of any conflict with the rights of others to any such Intellectual
Property and, to the best knowledge of each Grantor, each Grantor is not now
infringing or in conflict with any such rights of others in any material
respect, and to the best knowledge of each Grantor, no other Person is now
infringing or in conflict in any material respect with any such properties,
assets and rights owned or used by each Grantor.  No Grantor has received any
notice that it is violating or has violated the trademarks, patents, copyrights,
inventions, trade secrets, proprietary information and technology, know-how,
formulae, rights of publicity or other intellectual property rights of any third
party.

 

(g)                                 Each Grantor is and will be at all times the
sole and exclusive owner of, or otherwise has and will have adequate rights in,
the Collateral free and clear of any Liens, except for Permitted Liens.  No
effective financing statement or other instrument similar in effect covering all
or any part of the Collateral is on file in any recording or filing office
except such as (i) may have been filed in favor of the Lender relating to this
Agreement or the other Security Documents or (ii) are described on Schedule
4(g) hereto.

 

(h)                                 The exercise by the Lender of any of its
rights and remedies hereunder will not contravene any law or any contractual
restriction binding on or otherwise affecting any Grantor or any of its
properties and will not result in or require the creation of any Lien, upon or
with respect to any of its properties.

 

(i)                                     No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or other
regulatory body, is required for (i) the grant by each Grantor, or the
perfection, of the security interest purported to be created hereby in the

 

8

--------------------------------------------------------------------------------


 

Collateral, or (ii) the exercise by the Lender of any of its rights and remedies
hereunder, except (A) for the filing under the Uniform Commercial Code as in
effect in the applicable jurisdiction of the financing statements described in
Schedule V hereto (or a new Schedule V delivered by Grantors to Lender from time
to time), all of which financing statements have been duly filed and are in full
force and effect or will be duly filed and in full force and effect, (B) with
respect to Deposit Accounts, and all cash and other property from time to time
deposited therein, for the execution of a control agreement with the depository
institution with which such account is maintained, as provided in Section 5(i),
(C) with respect to Commodity Contracts, for the execution of a control
agreement with the commodity intermediary with which such commodity contract is
carried, as provided in Section 5(i), (D) with respect to the perfection of the
security interest created hereby in the United States Intellectual Property and
Licenses, for the recording of the appropriate Assignment for Security,
substantially in the form of Exhibit A hereto in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, (E) with
respect to the perfection of the security interest created hereby in foreign
Intellectual Property and Licenses, for registrations and filings in
jurisdictions located outside of the United States and covering rights in such
jurisdictions relating to such foreign Intellectual Property and Licenses,
(F) with respect to the perfection of the security interest created hereby in
certificated Collateral, for the submission of an appropriate application
requesting that the Lien of the Lender be noted on the Certificate of Title or
certificate of ownership, completed and authenticated by the applicable Grantor,
together with the Certificate of Title or certificate of ownership, with respect
to such Titled Collateral, to the appropriate Governmental Authority, (G) with
respect to the perfection of the security interest created hereby in any
Letter-of-Credit Rights, for the consent of the issuer of the applicable letter
of credit to the assignment of proceeds as provided in the Uniform Commercial
Code as in effect in the applicable jurisdiction, (H) with respect to Investment
Property constituting certificated securities or instruments, such items shall
be delivered to and held by or on behalf of the Lender pursuant hereto and shall
be in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Lender; (I) with respect to Investment Property
constituting uncertificated securities, the applicable Grantor will cause the
issuer thereof either (i) to register the Lender as the registered owner of such
security or (ii) to agree in an authenticated record with such Grantor and the
Lender that such issuer will comply with instructions with respect to such
security originated by the Lender without further consent of such Grantor, such
authenticated record to be in form and substance satisfactory to the Lender;
(J) with respect to any Collateral that constitutes a Commodity Contract, the
applicable Grantor shall cause the commodity intermediary with respect to such
Commodity Contract to agree in an authenticated record with such Grantor and the
Lender that such commodity intermediary will apply any value distributed on
account of such Commodity Contract as directed by the Lender without further
consent of such Grantor; (K) with respect to Deposit Accounts, all such accounts
shall be maintained with a bank (the “Pledged Account Bank”) that has agreed, in
a record authenticated by the Grantor, the Lender and the Pledged Account Bank,
to (i) comply with instructions originated by the Lender during the pendency of
an Event of Default directing the disposition of funds in the Deposit Account
without the further consent of the Grantor and (ii) waive or subordinate in
favor of the Lender all claims of the Pledged Account Bank to the Collateral in
the account; (L) with respect to Electronic Chattel Paper, it shall be
maintained so that the Lender has control of (i) the Electronic Chattel Paper in
the manner specified in Section 9-105 of the Uniform Commercial Code and
(ii) the transferable records in the manner specified

 

9

--------------------------------------------------------------------------------


 

in Section 16 of the Uniform Electronic Transactions Act, as in effect in the
jurisdiction governing such transferable record; (M) with respect to
Letter-of-Credit-Rights, for each Grantor maintaining all Letter-of-Credit
Rights assigned to the Lender, including, without limitation, all
letter-of-credit rights associated with the letters of credit, so that the
Lender has control of the letter-of-credit rights in the manner specified in
Section 9-107 of the Uniform Commercial Code; and (N) for the Lender having
possession of all Documents, Chattel Paper, Instruments and cash constituting
Collateral (subclauses (A), (B), (C), (D), (E), (F), G), (H) and (I), each a
“Perfection Requirement” and collectively, the “Perfection Requirements”).

 

(j)                                     This Agreement creates in favor of the
Lender a legal, valid and enforceable security interest in the Collateral, as
security for the Obligations.  The performance of the Perfection Requirements
results in the perfection of such security interests.  Such security interests
are, or in the case of Collateral in which any Grantor obtains rights after the
date hereof, will be, perfected, second priority security interests (subject in
priority solely to Liens of the First Lien Collateral Agent (as defined in the
Subordination Agreement) securing the Senior Debt, as defined in the
Subordination Agreement), subject to no other Liens other than Permitted
Liens).  Such recordings and filings and all other action necessary to perfect
and protect such security interest have been duly taken or will be taken
pursuant to Section 5(m), and, in the case of Collateral in which any Grantor
obtains rights after the date hereof, will be duly taken, except for the
Lender’s having possession of all Documents, Chattel Paper, Instruments and cash
constituting Collateral after the date hereof and the other actions, filings and
recordations described above, including the Perfection Requirements.

 

(k)                                  As of the date hereof, no Grantor holds any
Commercial Tort Claims or has knowledge of any pending Commercial Tort Claims,
except for such Commercial Tort Claims described in Schedule VI.

 

(l)                                     All of the pledged Securities and
Capital Stock (the “Pledged Equity”) is presently owned by the applicable
Grantor as set forth in Schedule IV, and is presently represented by the
certificates listed on Schedule IV hereto.  As of the date hereof, there are no
existing options, warrants, calls or commitments of any character whatsoever
relating to the Pledged Equity other than as contemplated and permitted by the
Transaction Documents.  Each Grantor is the sole holder of record and the sole
beneficial owner of the Pledged Equity, as applicable.  None of the Pledged
Equity has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject.  The Pledged Equity constitutes 100%
or such other percentage as set forth of Schedule IV of the issued and
outstanding shares of Capital Stock of the applicable Pledged Entity.

 

(m)                               Each Grantor hereby represents and warrants as
of the date first written above as follows:

 

(i)                                     Such Grantor (A) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (B) has all requisite corporate, limited liability company or
limited partnership power and authority to conduct its business as now conducted
and as presently contemplated and to execute and deliver this Agreement and each
other Transaction

 

10

--------------------------------------------------------------------------------


 

Document to which such Grantor is a party, and to consummate the transactions
contemplated hereby and thereby and (C) is duly qualified to do business and is
in good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary except where the failure to be so qualified would not
result in a Material Adverse Effect.

 

(ii)                                  The execution, delivery and performance by
each Grantor of this Agreement and each other Transaction Document to which such
Grantor is a party (A) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action, (B) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on such
Grantor or its properties do not and will not result in or require the creation
of any lien (other than pursuant to any Transaction Document) upon or with
respect to any of its properties, and (C) to such Grantor’s knowledge, do not
and will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any material permit, license,
authorization or approval applicable to it or its operations or any of its
properties.

 

(iii)                               Each of this Agreement and the other
Transaction Documents to which any Grantor is or will be a party, when
delivered, will be, a legal, valid and binding obligation of the Grantor,
enforceable against such Grantor in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, suretyship or other similar laws and equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

(iv)                              There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.

 

SECTION 5.                                Covenants as to the Collateral.  So
long as any of the Obligations shall remain outstanding, unless the Lender shall
otherwise consent in writing:

 

(a)                                  Further Assurances.  Each Grantor will at
its expense, at any time and from time to time, promptly execute and deliver all
further instruments and documents and take all further action that the Lender
may reasonably request in order to:  (i) perfect and protect the security
interest purported to be created hereby; (ii) enable the Lender to exercise and
enforce its rights and remedies hereunder in respect of the Collateral; or
(iii) otherwise effect the purposes of this Agreement, including, without
limitation:  (A) marking conspicuously all Chattel Paper and each License and,
at the request of the Lender, each of its Records pertaining to the Collateral
with a legend, in form and substance satisfactory to the Lender, indicating that
such Chattel Paper, License or Collateral is subject to the security interest
created hereby, (B)  delivering and pledging to the Lender each Promissory Note,
Security, Chattel Paper or other Instrument, now or hereafter owned by any
Grantor, duly endorsed and accompanied by executed instruments of transfer or
assignment, all in form and substance satisfactory to the Lender, (C) executing
and filing (to the extent, if any, that any Grantor’s signature is required
thereon) or authenticating the filing of, such financing or continuation
statements, or amendments thereto, as may be necessary or that the Lender may
reasonably request in order to perfect and preserve the security interest
purported to be created hereby, (D) furnishing to the

 

11

--------------------------------------------------------------------------------


 

Lender from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral in each case as the Lender may reasonably request, all in reasonable
detail, (E) if any Collateral shall be in the possession of a third party,
notifying such Person of the Lender’s security interest created hereby and
obtaining a written acknowledgment from such Person that such Person holds
possession of the Collateral for the benefit of the Lender, which such written
acknowledgement shall be in form and substance reasonably satisfactory to the
Lender, (F) if at any time after the date hereof, any Grantor acquires or holds
any Commercial Tort Claim, promptly notifying the Lender in a writing signed by
such Grantor setting forth a brief description of such Commercial Tort Claim and
granting to the Lender a security interest therein and in the proceeds thereof,
which writing shall incorporate the provisions hereof and shall be in form and
substance satisfactory to the Lender, (G) upon the acquisition after the date
hereof by any Grantor of any motor vehicle or other Equipment subject to a
certificate of title or ownership (other than a Motor Vehicle or Equipment that
is subject to a purchase money security interest), causing the Lender to be
listed as the lienholder on such certificate of title or ownership and
delivering evidence of the same to the Lender in accordance with Section 5(j)
hereof; and (H) taking all actions required by any earlier versions of the
Uniform Commercial Code or by other law, as applicable, in any relevant Uniform
Commercial Code jurisdiction, or by other law as applicable in any foreign
jurisdiction.

 

(b)                                 Location of Equipment and Inventory.  Each
Grantor will keep the Equipment and Inventory (i) at the locations specified
therefor on Schedule III hereto, or (ii) at such other locations set forth on
Schedule III (or a new Schedule III delivered by Grantors to Lender from time to
time) and with respect to which the Lender has filed financing statements and
otherwise fully perfected its Liens thereon, or (iii) at such other locations in
the United States, provided that within 20 days following the relocation of
Equipment or Inventory to such other location or the acquisition of Equipment or
Inventory, Grantor shall deliver to the Lender a new Schedule III indicating
such new locations.

 

(c)                                  Condition of Equipment.  Each Grantor will
maintain or cause the Equipment (necessary or useful to its business) to be
maintained and preserved in good condition, repair and working order, ordinary
wear and tear excepted, and will forthwith, or in the case of any loss or damage
to any Equipment of any Grantor within a commercially reasonable time after the
occurrence thereof, make or cause to be made all repairs, replacements and other
improvements in connection therewith which are necessary or desirable,
consistent with past practice, or which the Lender may reasonably request to
such end.  Any Grantor will promptly furnish to the Lender a statement
describing in reasonable detail any such loss or damage in excess of $250,000
per occurrence to any Equipment.

 

(d)                                 Taxes, Etc.  Each Grantor agrees to pay
promptly when due all property and other taxes, assessments and governmental
charges or levies imposed upon, and all claims (including claims for labor,
materials and supplies) against, the Equipment and Inventory, except to the
extent the validity thereof is being contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves in
accordance with GAAP have been set aside for the payment thereof.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Insurance.

 

(i)                                     Each Grantor will, at its own expense,
maintain insurance (including, without limitation, commercial general liability
and property insurance) with respect to the Equipment and Inventory in such
amounts, against such risks, in such form and with responsible and reputable
insurance companies or associations as is required by any Governmental Authority
having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event, in amount, adequacy and scope reasonably
satisfactory to the Lender.  Subject to the loss payee provisions set forth in
the Senior Debt Documents (as defined in the Subordination Agreement), each such
policy for liability insurance shall provide for all losses to be paid on behalf
of the Lender and any Grantor as their respective interests may appear, and each
policy for property damage insurance shall provide for all losses to be adjusted
with, and paid directly to, the Lender.  Each such policy shall in addition
(A) name the Lender as an additional insured party and loss payee thereunder
(without any representation or warranty by or obligation upon the Lender) as its
interest may appear, (B) subject to the loss payee provisions set forth in the
Senior Debt Documents (as defined in the Subordination Agreement), contain an
agreement by the insurer that, following and during the continuance of an Event
of Default, any loss thereunder shall be payable to the Lender in its capacity
as agent notwithstanding any action, inaction or breach of representation or
warranty by any Grantor, (C) provide that there shall be no recourse against the
Lender for payment of premiums or other amounts with respect thereto, and
(D) provide that at least 30 days’ prior written notice of cancellation, lapse,
expiration or other adverse change shall be given to the Lender by the insurer. 
Any Grantor will, if so requested by the Lender, deliver to the Lender original
or duplicate policies of such insurance and, as often as the Lender may
reasonably request, a report of a reputable insurance broker with respect to
such insurance.  Any Grantor will also, at the request of the Lender, execute
and deliver instruments of assignment of such insurance policies and cause the
respective insurers to acknowledge notice of such assignment.

 

(ii)                                  Reimbursement under any liability
insurance maintained by any Grantor pursuant to this Section 5(e) may be paid
directly to the Person who shall have incurred liability covered by such
insurance.  In the case of any loss involving damage to Equipment or Inventory,
any Grantor will make or cause to be made the necessary repairs to or
replacements of such Equipment or Inventory, and any proceeds of insurance
maintained by any Grantor pursuant to this Section 5(e) shall be paid to said
Grantor as reimbursement for the costs of such repairs or replacements.

 

(iii)                               Notwithstanding subsection (e)(ii) above,
following and during the continuance of an Event of Default, all insurance
payments in respect of such Equipment or Inventory shall be paid to the Lender
and applied as specified in Section 7(b) hereof.

 

(f)                                    Provisions Concerning the Accounts and
the Licenses.

 

(i)                                     Each Grantor will (A) give the Lender at
least 30 days’ prior written notice of any change in such Grantor’s name,
identity or organizational structure, (B) maintain its jurisdiction of
incorporation, organization or formation as set forth in Schedule I hereto,
(C) immediately notify the Lender upon obtaining an organizational
identification

 

13

--------------------------------------------------------------------------------


 

number, if on the date hereof such Grantor did not have such identification
number, and (D) keep adequate Records concerning the Accounts and Chattel Paper
and permit representatives of the Lender during normal business hours on
reasonable notice to such Grantor, to inspect and make abstracts from such
Records and Chattel Paper.

 

(ii)                                  Each Grantor will, except as otherwise
provided in this subsection (f), continue to collect, at its own expense, all
amounts due or to become due under the Accounts.  In connection with such
collections, any Grantor may (and, at the Lender’s direction, will) take such
action as any Grantor or the Lender may deem necessary or advisable to enforce
collection or performance of the Accounts; provided, however, that the Lender
shall have the right at any time, upon the occurrence and during the continuance
of an Event of Default, to notify the account debtors or obligors under any
Accounts of the assignment of such Accounts to the Lender and to direct such
account debtors or obligors to make payment of all amounts due or to become due
to any Grantor thereunder directly to the Lender or its designated agent and,
upon such notification and at the expense of any Grantor and to the extent
permitted by applicable law, to enforce collection of any such Accounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as any Grantor might have done.  After receipt by any
Grantor of a notice from the Lender that the Lender has notified, intends to
notify, or has enforced or intends to enforce any Grantor’s rights against the
account debtors or obligors under any Accounts as referred to in the proviso to
the immediately preceding sentence, (A) all amounts and proceeds (including
Instruments) received by any Grantor in respect of the Accounts shall be
received in trust for the benefit of the Lender hereunder, shall be segregated
from other funds of any Grantor and shall be forthwith paid over to the Lender
in the same form as so received (with any necessary endorsement) to be applied
as specified in Section 7(b) hereof, and (B) no Grantor will adjust, settle or
compromise the amount or payment of any Account or release wholly or partly any
account debtor or obligor thereof or allow any credit or discount thereon.  In
addition, upon the occurrence and during the continuance of an Event of Default,
the Lender may (with the consent or at the request of the Requisite Holders)
direct any or all of the banks and financial institutions with which any Grantor
either maintains a Deposit Account or a lockbox or deposits the proceeds of any
Accounts to send immediately to the Lender by wire transfer (to such account as
the Lender shall specify, or in such other manner as the Lender shall direct)
all or a portion of the securities, cash, investments and other items held by
such institution for the benefit of said Grantor.  Any such securities, cash,
investments and other items so received by the Lender shall be applied as
specified in accordance with Section 7(b) hereof.

 

(iii)                               Upon the occurrence and during the
continuance of any breach or default under any material License referred to in
Schedule II hereto by any party thereto other than any Grantor, each Grantor
party thereto will, promptly after obtaining knowledge thereof, give the Lender
written notice of the nature and duration thereof, specifying what action, if
any, it has taken and proposes to take with respect thereto and thereafter will
take reasonable steps to protect and preserve its rights and remedies in respect
of such breach or default, or will obtain or acquire an appropriate substitute
License.

 

(iv)                              Each Grantor will, at its expense, promptly
deliver to the Lender a copy of each notice or other communication received by
it by which any other party to any

 

14

--------------------------------------------------------------------------------


 

material License referred to in Schedule II hereto purports to exercise any of
its rights or affect any of its obligations thereunder, together with a copy of
any reply by such Grantor thereto.

 

(v)                                 Each Grantor will exercise promptly and
diligently each and every right which it may have under each material License
(other than any right of termination) and will duly perform and observe in all
respects all of its obligations under each material License and will take all
action reasonably necessary to maintain such Licenses in full force and effect. 
No Grantor will, without the prior written consent of the Lender, cancel,
terminate, amend or otherwise modify in any respect, or waive any provision of,
any material License referred to in Schedule II hereto.

 

(g)                                 Transfers and Other Liens.

 

(i)                                     No Grantor will sell, assign (by
operation of law or otherwise), lease, license, exchange or otherwise transfer
or dispose of any of the Collateral, except (A) Inventory in the ordinary course
of business, and (B) non-material worn out or obsolete assets, not necessary to
the business.

 

(ii)                                  No Grantor will create, suffer to exist or
grant any Lien upon or with respect to any Collateral other than a Permitted
Lien.

 

(h)                                 Intellectual Property.

 

(i)                                     If applicable, any Grantor shall, upon
the Lender’s written request, duly execute and deliver the applicable
Intellectual Property Security Agreement in the form attached hereto as
Exhibit A.  Each Grantor (either itself or through licensees) will, and will
cause each licensee thereof to, take all action necessary to maintain all of the
material Intellectual Property in full force and effect, including, without
limitation, using the proper statutory notices and markings and using the
material Trademarks on each applicable trademark class of goods in order to so
maintain such Trademarks in full force and free from any claim of abandonment
for non-use, and each Grantor will not (nor permit any licensee thereof to) do
any act or knowingly omit to do any act whereby any material Intellectual
Property may become invalidated.  Each Grantor will cause to be taken all
necessary steps in any proceeding before the United States Patent and Trademark
Office and the United States Copyright Office or any similar office or agency in
any other country or political subdivision thereof to maintain each registration
of the material Intellectual Property (other than the Intellectual Property
described in the proviso to the immediately preceding sentence), including,
without limitation, filing of renewals, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings and
payment of maintenance fees, filing fees, taxes or other governmental fees.  If
any material Intellectual Property (other than Intellectual Property described
in the proviso to the first sentence of subsection (i) of this clause (h)) is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, each Grantor shall (x) upon learning of such
infringement, misappropriation, dilution or other violation, promptly notify the
Lender and (y) to the extent any Grantor shall deem appropriate under the
circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as such Grantor shall deem appropriate
under the circumstances to protect such

 

15

--------------------------------------------------------------------------------


 

Intellectual Property.  Each Grantor shall furnish to the Lender from time to
time upon its request statements and schedules further identifying and
describing the Intellectual Property and Licenses and such other reports in
connection with the Intellectual Property and Licenses as the Lender may
reasonably request, all in reasonable detail.  Promptly upon request of the
Lender, following receipt by the Lender of any such statements, schedules or
reports, each Grantor shall modify this Agreement by amending Schedule II
hereto, as the case may be, to include any Intellectual Property and License, as
the case may be, which becomes part of the Collateral under this Agreement and
shall execute and authenticate such documents and do such acts as shall be
necessary or, in the reasonable judgment of the Lender, desirable to subject
such Intellectual Property and Licenses to the Lien and security interest
created by this Agreement.  Notwithstanding anything herein to the contrary,
upon the occurrence and during the continuance of an Event of Default, no
Grantor may abandon or otherwise permit any Intellectual Property to become
invalid without the prior written consent of the Lender, and if any Intellectual
Property is infringed, misappropriated, diluted or otherwise violated in any
material respect by a third party, each Grantor will take such action as the
Lender shall deem appropriate under the circumstances to protect such
Intellectual Property.

 

(ii)                                  In no event shall any Grantor, either
itself or through any agent, employee, licensee or designee, file an application
for the registration of any Trademark or Copyright or the issuance of any Patent
with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, or in any similar office or agency of the
United States or any country or any political subdivision thereof unless it
gives the Lender prior written notice thereof.  Upon request of the Lender, any
Grantor shall execute, authenticate and deliver any and all assignments,
agreements, instruments, documents and papers as the Lender may reasonably
request to evidence the Lender’s security interest hereunder in such
Intellectual Property and the General Intangibles of any Grantor relating
thereto or represented thereby, and each Grantor hereby appoints the Lender its
attorney-in-fact to execute and/or authenticate and file all such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed, and such power (being coupled with an interest) shall be irrevocable
until the indefeasible payment in full in cash of all of the Obligations in
full.

 

(i)                                     Deposit, Commodities and Securities
Accounts.  To the extent not already delivered to Lender on or prior to the date
hereof, within thirty (30) days following the date hereof (or such later date as
agreed to by Lender), each Grantor shall cause each bank and other financial
institution with an account referred to in Schedule IV hereto to execute and
deliver to the Lender a control agreement, in form and substance reasonably
satisfactory to the Lender, duly executed by each Grantor and such bank or
financial institution, or enter into other arrangements in form and substance
satisfactory to the Lender, pursuant to which such institution shall irrevocably
agree, inter alia, that (i) it will comply at any time with the instructions
originated by the Lender to such bank or financial institution directing the
disposition of cash, Commodity Contracts, securities, Investment Property and
other items from time to time credited to such account, without further consent
of any Grantor, which instructions the Lender will not give to such bank or
other financial institution in the absence of a continuing Event of Default,
(ii) all Commodity Contracts, securities, Investment Property and other items of
each Grantor deposited with such institution shall be subject to a perfected,
second priority security interests (subject in priority solely to Liens of the
First Lien Collateral Agent (as defined in the Subordination Agreement) securing
the Senior Debt) in favor of the Lender, (iii) any right of set

 

16

--------------------------------------------------------------------------------


 

off (other than recoupment of standard fees), banker’s Lien or other similar
Lien, security interest or encumbrance shall be fully waived as against the
Lender, and (iv) upon receipt of written notice from the Lender during the
continuance of an Event of Default, such bank or financial institution shall
immediately send to the Lender by wire transfer (to such account as the Lender
shall specify, or in such other manner as the Lender shall direct) all such
cash, the value of any Commodity Contracts, securities, Investment Property and
other items held by it.  Without the prior written consent of the Lender, each
Grantor shall not make or maintain any Deposit Account, Commodity Account or
Securities Account except for the accounts set forth in Schedule IV hereto.  The
provisions of this paragraph 5(i) shall not apply to Deposit Accounts specially
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of each Grantor’s salaried or hourly
employees.

 

(j)                                     Motor Vehicles.

 

(i)                                     Upon the Lender’s written request, each
Grantor shall deliver to the Lender originals of the certificates of title or
ownership for all motor vehicles with an individual value in excess of $50,000,
owned by it with the Lender listed as lienholder, for the benefit of the Lender.

 

(ii)                                  Each Grantor hereby appoints the Lender as
its attorney-in-fact, effective the date hereof and terminating upon the
termination of this Agreement, for the purpose of (A) executing on behalf of
such Grantor title or ownership applications for filing with appropriate state
agencies to enable motor vehicles now owned or hereafter acquired by such
Grantor to be retitled and the Lender listed as lienholder thereof, (B) filing
such applications with such state agencies, and (C) executing such other
documents and instruments on behalf of, and taking such other action in the name
of, such Grantor as the Lender may deem necessary or advisable to accomplish the
purposes hereof (including, without limitation, for the purpose of creating in
favor of the Lender a perfected Lien on the motor vehicles and exercising the
rights and remedies of the Lender hereunder).  This appointment as
attorney-in-fact is coupled with an interest and is irrevocable until all of the
Obligations are indefeasibly paid in full in cash.

 

(iii)                               Any certificates of title or ownership
delivered pursuant to the terms hereof shall be accompanied by odometer
statements for each motor vehicle covered thereby.

 

(iv)                              So long as no Event of Default shall have
occurred and be continuing, upon the request of any Grantor, the Lender shall
execute and deliver to said Grantor such instruments as said Grantor shall
reasonably request to remove the notation of the Lender as lienholder on any
certificate of title for any motor vehicle; provided, however, that any such
instruments shall be delivered, and the release effective, only upon receipt by
the Lender of a certificate from any Grantor stating that such motor vehicle is
to be sold or has suffered a casualty loss (with title thereto in such case
passing to the casualty insurance company therefor in settlement of the claim
for such loss) and the amount that any Grantor will receive as sale proceeds or
insurance proceeds.  Any proceeds of such sale or casualty loss shall be paid to
the Lender hereunder immediately upon receipt, to be applied to the Obligations
then outstanding.

 

17

--------------------------------------------------------------------------------


 

(k)                                  Control.  Each Grantor hereby agrees to
take any or all action that may be necessary or that the Lender may reasonably
request in order for the Lender to obtain control in accordance with Sections
9-105 — 9-107 of the Code with respect to the following Collateral: 
(i) Electronic Chattel Paper, (ii) Investment Property, and
(iii) Letter-of-Credit Rights.

 

(l)                                     Inspection and Reporting.  Each Grantor
shall permit the Lender, or any agent or representatives thereof or such
professionals or other Persons as the Lender may designate, during normal
business hours, after reasonable notice in the absence of an Event of Default
and not more than once a year in the absence of an Event of Default, (i) to
examine and make copies of and abstracts from any Grantor’s records and books of
account, (ii) to visit and inspect its properties, (iii) to verify materials,
leases, Instruments, Accounts, Inventory and other assets of any Grantor from
time to time, and (iv) to conduct audits, physical counts, appraisals and/or
valuations, and examinations at the locations of any Grantor.  Each Grantor
shall also permit the Lender, or any agent or representatives thereof or such
professionals or other Persons as the Lender may designate to discuss such
Grantor’s affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other professional
representatives.

 

(m)                               Future Subsidiaries.  If (A) any Inactive
Subsidiary shall, after the date hereof, acquire any assets, incur any
liabilities or engage in any business, simultaneously with the acquisition of
such assets, incurrence of such liabilities or undertaking of such business, or
(B) any Grantor shall hereafter create or acquire any Subsidiary, simultaneously
with the creation or acquisition of such Subsidiary, Grantors (i) shall cause
such Inactive Subsidiary or Subsidiary to become a party to this Agreement as an
additional “Grantor” hereunder, (ii) shall deliver to the Lender revised
Schedules to this Agreement, as appropriate, (iii) shall cause such Inactive
Subsidiary or Subsidiary to duly execute and deliver a guaranty of the
Obligations in favor of the Lender in form and substance reasonably acceptable
to the Lender, and (iv) shall cause such Inactive Subsidiary or Subsidiary to
duly execute and/or deliver such opinions of counsel and other documents, in
form and substance reasonably acceptable to the Lender, as the Lender shall
reasonably request with respect thereto; provided, that no Grantor shall pledge
Capital Stock in excess of shares representing 100% of the nonvoting Capital
Stock and 65% of the total combined voting power of all classes of Capital Stock
entitled to vote of any and all Persons now or hereafter existing who is a
Subsidiary organized under the laws of a jurisdiction other than the United
States, any states thereof or the District of Columbia (a “Foreign Subsidiary”),
if such action would result in material adverse, incremental tax liabilities to
such Grantor under Section 956 of the IRC.  Each Grantor hereby authorizes
Lender to attach such revised Schedules to this Agreement and agrees that all
Pledged Equity listed on any revised Schedule delivered to Lender shall for all
purposes hereunder be considered Collateral.  The Grantors agree that the pledge
of the shares of Capital Stock acquired by a Grantor of Foreign Subsidiary may
be supplemented by one or more separate pledge agreements, deeds of pledge,
share charges, or other similar agreements or instruments, executed and
delivered by the relevant Grantor in favor of the Lender, which pledge
agreements will provide for the pledge of such shares of Capital Stock in
accordance with the laws of the applicable foreign jurisdiction.  With respect
to such shares of Capital Stock, the Lender may, at any time and from time to
time, in its sole discretion, take actions in such foreign jurisdictions that
will result in the perfection of the Lien created in such shares of Capital
Stock.

 

18

--------------------------------------------------------------------------------


 

SECTION 6.                                Additional Provisions Concerning the
Collateral.

 

(a)                                  To the maximum extent permitted by
applicable law, and for the purpose of taking any action that the Lender may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, each Grantor hereby (i) authorizes the Lender, in connection with the
perfection of the security interests hereunder, to execute any such agreements,
instruments or other documents in such Grantor’s name and to file such
agreements, instruments or other documents in such Grantor’s name and in any
appropriate filing office, (ii) authorizes the Lender at any time and from time
to time to file one or more financing or continuation statements, and amendments
thereto relating to the Collateral (including, without limitation, any such
financing statements that (A) describe the Collateral as “all assets” or “all
personal property” (or words of similar effect) or that describe or identify the
Collateral by type or in any other manner as the Lender may determine regardless
of whether any particular asset of such Grantor falls within the scope of
Article 9 of the Code or whether any particular asset of such Grantor
constitutes part of the Collateral, and (B) contain any other information
required by Part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance of any financing statement, continuation statement or amendment,
including, without limitation, whether such Grantor is an organization, the type
of organization and any organizational identification number issued to such
Grantor) and (iii) ratifies such authorization to the extent that the Lender has
filed any such financing or continuation statements, or amendments thereto,
prior to the date hereof.  A photocopy or other reproduction of this Agreement
or any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

(b)                                 Each Grantor hereby irrevocably appoints the
Lender as its attorney-in-fact and proxy, with full authority in the place and
stead of such Grantor and in the name of such Grantor or otherwise, from time to
time in the Lender’s discretion, so long as an Event of Default shall have
occurred and is continuing, to take any action and to execute any instrument
which the Lender may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement (subject to the rights of each Grantor under
Section 5 hereof), including, without limitation, (i) to obtain and adjust
insurance required to be paid to the Lender pursuant to Section 5(e) hereof,
(ii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any Collateral, (iii) to receive, endorse, and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or
(ii) above, (iv) to file any claims or take any action or institute any
proceedings which the Lender may deem necessary or desirable for the collection
of any Collateral or otherwise to enforce the rights of the Lender with respect
to any Collateral, and (v) to execute assignments, licenses and other documents
to enforce the rights of the Lender with respect to any Collateral.  This power
is coupled with an interest and is irrevocable until all of the Obligations are
indefeasibly paid in full in cash.

 

(c)                                  For the purpose of enabling the Lender to
exercise rights and remedies hereunder, at such time as the Lender shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Lender, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, assign, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be

 

19

--------------------------------------------------------------------------------


 

recorded or stored and to all computer programs used for the compilation or
printout thereof.  Notwithstanding anything contained herein to the contrary,
but subject to the provisions of the Debt Exchange Agreement that limit the
right of any Grantor to dispose of its property, and Section 5(g) and
Section 5(h) hereof, so long as no Event of Default shall have occurred and be
continuing, any Grantor may exploit, use, enjoy, protect, license, sublicense,
assign, sell, dispose of or take other actions with respect to the Intellectual
Property in the ordinary course of its business.  In furtherance of the
foregoing, unless an Event of Default shall have occurred and be continuing, the
Lender shall from time to time, upon the request of any Grantor, execute and
deliver any instruments, certificates or other documents, in the form so
requested, which such Grantor shall have certified are appropriate (in such
Grantor’s judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to this clause (c) as to any
Intellectual Property).  Further, upon the indefeasible payment in full in cash
of all of the Obligations, the Lender (subject to Section 10(e) hereof) shall
release and reassign to each Grantor all of the Lender’s right, title and
interest in and to the Intellectual Property, and the Licenses, all without
recourse, representation or warranty whatsoever.  The exercise of rights and
remedies hereunder by the Lender shall not terminate the rights of the holders
of any licenses or sublicenses theretofore granted by each Grantor in accordance
with the second sentence of this clause (c).  Each Grantor hereby releases the
Lender from any claims, causes of action and demands at any time arising out of
or with respect to any actions taken or omitted to be taken by the Lender under
the powers of attorney granted herein other than actions taken or omitted to be
taken through the Lender’s gross negligence or willful misconduct, as determined
by a final determination of a court of competent jurisdiction.

 

(d)                                 If any Grantor fails to perform any
agreement or obligation contained herein, the Lender may itself perform, or
cause performance of, such agreement or obligation, in the name of such Grantor
or the Lender, and the expenses of the Lender incurred in connection therewith
shall be payable by such Grantor pursuant to Section 8 hereof and shall be
secured by the Collateral.

 

(e)                                  The powers conferred on the Lender
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers.  Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Lender shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral.

 

(f)                                    Anything herein to the contrary
notwithstanding (i) each Grantor shall remain liable under the Licenses and
otherwise with respect to any of the Collateral to the extent set forth therein
to perform all of its obligations thereunder to the same extent as if this
Agreement had not been executed, (ii) the exercise by the Lender of any of its
rights hereunder shall not release any Grantor from any of its obligations under
the Licenses or otherwise in respect of the Collateral, and (iii) the Lender
shall not have any obligation or liability by reason of this Agreement under the
Licenses or with respect to any of the other Collateral, nor shall the Lender be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

20

--------------------------------------------------------------------------------


 

(g)                                 As long as no Event of Default shall have
occurred and be continuing and until written notice shall be given to the
applicable Grantor:

 

(i)                                     Each Grantor shall have the right, from
time to time, to vote and give consents with respect to the Pledged Equity, or
any part thereof for all purposes not inconsistent with the provisions of this
Agreement, the Debt Exchange Agreement or any other Transaction Document;
provided, however, that no vote shall be cast, and no consent shall be given or
action taken, which would have the effect of impairing the position or interest
of Lender in respect of the Pledged Equity or which would authorize, effect or
consent to (unless and to the extent expressly permitted by the Debt Exchange
Agreement):

 

(A)                              the dissolution or liquidation, in whole or in
part, of a Pledged Entity;

 

(B)                                the consolidation or merger of a Pledged
Entity with any other Person;

 

(C)                                the sale, disposition or encumbrance of all
or substantially all of the assets of a Pledged Entity, except for Liens in
favor of Lender;

 

(D)                               any change in the authorized number of shares,
the stated capital or the authorized share capital of a Pledged Entity or the
issuance of any additional shares of its Capital Stock; or

 

(E)                                 the alteration of the voting rights with
respect to the Capital Stock of a Pledged Entity.

 

(h)                                 (i)                                     Each
Grantor shall be entitled, from time to time, to collect and receive for its own
use all cash dividends and interest paid in respect of the Pledged Equity to the
extent not in violation of the Debt Exchange Agreement other than any and all:
(A) dividends and interest paid or payable other than in cash in respect of any
Pledged Equity, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Pledged Equity; 
(B) dividends and other distributions paid or payable in cash in respect of any
Pledged Equity in connection with a partial or total liquidation or dissolution
or in connection with a reduction of capital, capital surplus or paid-in capital
of a Pledged Entity; and (C) cash paid, payable or otherwise distributed, in
respect of principal of, or in redemption of, or in exchange for, any Pledged
Equity; provided, however, that until actually paid all rights to such
distributions shall remain subject to the Lien created by this Agreement; and

 

(ii)                                  all dividends and interest (other than
such cash dividends and interest as are permitted to be paid to any Grantor in
accordance with clause (i) above) and all other distributions in respect of any
of the Pledged Equity, whenever paid or made, shall be delivered to Lender to
hold as Pledged Equity and shall, if received by any Grantor, be received in
trust for the benefit of Lender, be segregated from the other property or funds
of such Grantor, and be forthwith delivered to Lender as Pledged Equity in the
same form as so received (with any necessary endorsement).

 

21

--------------------------------------------------------------------------------


 

SECTION 7.                                Remedies Upon Event of Default.  If
any Event of Default shall have occurred and be continuing:

 

(a)                                  The Lender may (with the consent or at the
direction of the Requisite Holders) exercise in respect of the Collateral, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Code (whether or not the Code applies to the affected Collateral), and
also may (i) take absolute control of the Collateral, including, without
limitation, transfer into the Lender’s name or into the name of its nominee or
nominees (to the extent the Lender has not theretofore done so) and thereafter
receive all payments made thereon, give all consents, waivers and ratifications
in respect thereof and otherwise act with respect thereto as though it were the
outright owner thereof, (ii) require each Grantor to, and each Grantor hereby
agrees that it will at its expense and upon request of the Lender forthwith,
assemble all or part of its respective Collateral as directed by the Lender and
make it available to the Lender at a place or places to be designated by the
Lender that is reasonably convenient to both parties, and the Lender may enter
into and occupy any premises owned or leased by any Grantor where the Collateral
or any part thereof is located or assembled for a reasonable period in order to
effectuate the Lender’s rights and remedies hereunder or under law, without
obligation to any Grantor in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Collateral for sale, (A) sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Lender’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Lender may deem commercially reasonable
and/or (B) lease, license or dispose of the Collateral or any part thereof upon
such terms as the Lender may deem commercially reasonable.  Each Grantor agrees
that, to the extent notice of sale or any other disposition of its respective
Collateral shall be required by law, at least ten (10) days’ notice to any
Grantor of the time and place of any public sale or the time after which any
private sale or other disposition of its respective Collateral is to be made
shall constitute reasonable notification.  The Lender shall not be obligated to
make any sale or other disposition of any Collateral regardless of notice of
sale having been given.  The Lender may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor hereby waives any claims against the Lender arising by
reason of the fact that the price at which its respective Collateral may have
been sold at a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Lender accepts the first offer received and does not
offer such Collateral to more than one offeree, and waives all rights that any
Grantor may have to require that all or any part of such Collateral be marshaled
upon any sale (public or private) thereof.  Each Grantor hereby acknowledges
that (i) any such sale of its respective Collateral by the Lender shall be made
without warranty, (ii) the Lender may specifically disclaim any warranties of
title, possession, quiet enjoyment or the like, and (iii) such actions set forth
in clauses (i) and (ii) above shall not adversely affect the commercial
reasonableness of any such sale of Collateral.  In addition to the foregoing,
(1) upon written notice to any Grantor from the Lender after and during the
continuance of an Event of Default, such Grantor shall cease any use of the
Intellectual Property or any trademark, patent or copyright similar thereto for
any purpose described in such notice; (2) the Lender may, at any time and from
time to time after and during the continuance of an Event of Default, upon 10
days’ prior notice to such Grantor, license, whether general, special or
otherwise, and whether on

 

22

--------------------------------------------------------------------------------


 

an exclusive or non-exclusive basis, any of the Intellectual Property,
throughout the universe for such term or terms, on such conditions, and in such
manner, as the Lender shall in its sole discretion determine; and (3) the Lender
may, at any time, pursuant to the authority granted in Section 6 hereof (such
authority being effective upon the occurrence and during the continuance of an
Event of Default), execute and deliver on behalf of such Grantor, one or more
instruments of assignment of the Intellectual Property (or any application or
registration thereof), in form suitable for filing, recording or registration in
any country.

 

(b)                                 Any cash held by the Lender as Collateral
and all Cash Proceeds received by the Lender in respect of any sale of or
collection from, or other realization upon, all or any part of the Collateral
shall be applied (after payment of any amounts payable to the Lender pursuant to
Section 8 hereof) by the Lender against, all or any part of the Obligations in
such order as provided in the Debt Exchange Agreement and the Note.  Any surplus
of such cash or Cash Proceeds held by the Lender and remaining after the
indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct.

 

(c)                                  In the event that the proceeds of any such
sale, collection or realization are insufficient to pay all amounts to which the
Lender is legally entitled, each Grantor shall be liable for the deficiency,
together with interest thereon at the highest rate specified in the Note for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by the Lender
to collect such deficiency.

 

(d)                                 To the extent that applicable law imposes
duties on the Lender to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is commercially reasonable for the
Lender (i) to fail to incur expenses deemed significant by the Lender to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
account debtors or other persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against account debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as any Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Lender against
risks of loss, collection or disposition of Collateral or to provide to the
Lender a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Lender, to obtain the services of
other brokers, investment

 

23

--------------------------------------------------------------------------------


 

bankers, consultants and other professionals to assist the Lender in the
collection or disposition of any of the Collateral.  Each Grantor acknowledges
that the purpose of this section is to provide non-exhaustive indications of
what actions or omissions by the Lender would be commercially reasonable in the
Lender’s exercise of remedies against the Collateral and that other actions or
omissions by the Lender shall not be deemed commercially unreasonable solely on
account of not being indicated in this section.  Without limitation upon the
foregoing, nothing contained in this section shall be construed to grant any
rights to any Grantor or to impose any duties on the Lender that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this section.

 

(e)                                  The Lender shall not be required to marshal
any present or future collateral security (including, but not limited to, this
Agreement and the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of the Lender’s rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising.  To the extent that any Grantor lawfully may, each Grantor
hereby agrees that it will not invoke any law relating to the marshaling of
collateral which might cause delay in or impede the enforcement of the Lender’s
rights under this Agreement or under any other instrument creating or evidencing
any of the Obligations or under which any of the Obligations is outstanding or
by which any of the Obligations is secured or payment thereof is otherwise
assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

 

SECTION 8.                                Indemnity and Expenses.

 

(a)                                  Each Grantor agrees, jointly and severally,
to defend, protect, indemnify and hold the Lender harmless from and against any
and all claims, damages, losses, liabilities, obligations, penalties, fees,
costs and expenses (including, without limitation, reasonable legal fees, costs,
expenses, and disbursements of such Person’s counsel) to the extent that they
arise out of or otherwise result from this Agreement (including, without
limitation, enforcement of this Agreement), except to the extent resulting from
such Person’s gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction.

 

(b)                                 Each Grantor agrees, jointly and severally,
to pay to the Lender upon demand the amount of any and all costs and expenses,
including the reasonable fees, costs, expenses and disbursements of counsel for
the Lender and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Lender), which the Lender may
incur in connection with (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement, (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Collateral,
(iii) the exercise or enforcement of any of the rights of the Lender hereunder,
or (iv) the failure by any Grantor to perform or observe any of the provisions
hereof.

 

SECTION 9.                                      Notices, Etc.  All notices and
other communications provided for hereunder shall be in writing and shall be
mailed (by certified mail, postage prepaid and return receipt requested),
telecopied, e-mailed or delivered, if to any Grantor to it at the address of the

 

24

--------------------------------------------------------------------------------


 

Company below, and if to the Lender, to it at its address specified on the
signature pages below; or as to any such Person, at such other address as shall
be designated by such Person in a written notice to all other parties hereto
complying as to delivery with the terms of this Section 9.  All such notices and
other communications shall be effective (a) if sent by certified mail, return
receipt requested, when received or three days after deposited in the mail,
whichever occurs first, (b) if telecopied or e-mailed, when transmitted (during
normal business hours) and confirmation is received, and otherwise, the day
after the notice or communication was transmitted and confirmation is received,
or (c) if delivered in person, upon delivery.  For the avoidance of doubt, each
of the Foreign Subsidiaries, as Grantors, hereby appoints the Company as its
agent for receipt of service of process and all notices and other communications
in the United States at the address of the Company specified below.

 

SECTION 10.                                Miscellaneous.

 

(a)                                  No amendment of any provision of this
Agreement shall be effective unless it is in writing and signed by each Grantor
and the Lender (with the consent or at the direction of the Requisite Holders),
and no waiver of any provision of this Agreement, and no consent to any
departure by said Grantor therefrom, shall be effective unless it is in writing
and signed by said Grantor and the Lender (with the consent or at the direction
of the Requisite Holders), and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

(b)                                 No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder or under any of the
other Transaction Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The rights and remedies of
the Lender provided herein and in the other Transaction Documents are cumulative
and are in addition to, and not exclusive of, any rights or remedies provided by
law.  The rights of the Lender under any of the other Transaction Documents
against any party thereto are not conditional or contingent on any attempt by
such Person to exercise any of its rights under any of the other Transaction
Documents against such party or against any other Person, including but not
limited to, any Grantor.

 

(c)                                  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.

 

(d)                                 This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect until the indefeasible payment in full in cash of the Obligations, and
(ii) be binding on each Grantor and all other Persons who become bound as debtor
to this Agreement in accordance with Section 9-203(d) of the Code and shall
inure, together with all rights and remedies of the Lender hereunder, to the
benefit of the Lender and its permitted successors, transferees and assigns. 
Without limiting the generality of clause (ii) of the immediately preceding
sentence, without notice to any Grantor, the Lender may assign or otherwise
transfer their rights and obligations under this Agreement and any of the other
Transaction Documents, to the extent permitted by the Debt Exchange Agreement,
to any other

 

25

--------------------------------------------------------------------------------


 

Person and such other Person shall thereupon become vested with all of the
benefits in respect thereof granted to the Lender herein or otherwise.  Upon any
such assignment or transfer, all references in this Agreement to the Lender
shall mean the assignee of the Lender.  None of the rights or obligations of any
Grantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Lender, and any such assignment or transfer without the
consent of the Lender shall be null and void.

 

(e)                                  Upon the indefeasible payment in full in
cash of the Obligations, (i) this Agreement and the security interests created
hereby shall terminate and all rights to the Collateral shall revert to the
respective Grantor that granted such security interests hereunder, and (ii) the
Lender will, upon any Grantor’s request and at such Grantor’s expense,
(A) return to such Grantor such of the Collateral as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof, and (B) execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination, all without any representation, warranty
or recourse whatsoever.

 

(f)                                    THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES (EXCEPT 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).  FURTHER, THE
LAW OF THE STATE OF NEW YORK SHALL APPLY TO ALL DISPUTES OR CONTROVERSIES
ARISING OUT OF OR CONNECTED TO OR WITH THIS AGREEMENT WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES (EXCEPT 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

 

(g)                                 ANY LEGAL ACTION, SUIT OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO SHALL BE BROUGHT
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFOREMENTIONED COURTS.  EACH GRANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR BASED ON UPON 28 U.S.C. §
1404, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING AND ADJUDICATION OF ANY
SUCH ACTION, SUIT OR PROCEEDING IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS
TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
THE COURT.

 

(h)                                 EACH GRANTOR IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS ADDRESS FOR NOTICES AS SET FORTH ON THE SIGNATURE PAGE
HERETO, SUCH SERVICE TO BECOME EFFECTIVE

 

26

--------------------------------------------------------------------------------


 

TEN (10) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  TO THE EXTENT
THAT ANY GRANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, EACH GRANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS.

 

(i)                                     EACH GRANTOR HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM
ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH GRANTOR
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, OR ATTORNEY OF THE LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF ANY
ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.  EACH
GRANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
LENDER ENTERING INTO THIS AGREEMENT.

 

(j)                                     Each Grantor irrevocably consents to the
service of process of any of the aforesaid courts in any such action, suit or
proceeding by the mailing of copies thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to any Grantor at its
address provided herein, such service to become effective 10 days after such
mailing.

 

(k)                                  Nothing contained herein shall affect the
right of the Lender to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against any Grantor or any
property of any Grantor in any other jurisdiction.

 

(l)                                     Each Grantor irrevocably and
unconditionally waives any right it may have to claim or recover in any legal
action, suit or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.

 

(m)                               Section headings herein are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

27

--------------------------------------------------------------------------------


 

(n)                                 This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
constitute one and the same Agreement.  Delivery of any executed counterpart of
a signature page of this Agreement by pdf, facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

(o)                                 This Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Obligations is rescinded or must otherwise be returned by the Lender
or by any other Person upon the insolvency, bankruptcy or reorganization of the
Company or any Grantor or otherwise, all as though such payment had not been
made.

 

SECTION 11.                                Possessory Collateral/Control.

 

Notwithstanding anything to the contrary set forth herein, to the extent that
any Grantor is required to give physical possession of or “control” (as defined
in the UCC) over any Collateral to Lender hereunder, until such time as the
Senior Debt (as defined in the Subordination Agreement) is Paid in Full (as
defined in the Subordination Agreement), such requirement shall be deemed
satisfied if the First Lien Collateral Agent has physical possession of or
“control” (as defined in the UCC) over such Collateral on behalf of Comvest
pursuant to Section 2.10 of the Subordination Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

 

 

COMPANY:

 

 

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/  John C. Textor

 

 

 

Name:  John C. Textor

 

 

 

Title:  Chief Executive Officer

 

 

 

 

 

 

 

Address:

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

(772) 345-8114

 

Security and Pledge Agreement

(Subordinated)

 

--------------------------------------------------------------------------------


 

 

 

GRANTORS:

 

 

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name: John C. Textor

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

Facsimile: (772) 345-8114

 

 

 

 

 

 

D2 SOFTWARE, INC.

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name: John C. Textor

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

Facsimile: (772) 345-8114

 

 

 

 

 

 

DDH LAND HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ John C . Textor

 

 

 

Name: John C. Textor

 

 

 

Title: Chief Executive Oficer

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile: (772) 345-8114

 

Security and Pledge Agreement

(Subordinated)

 

--------------------------------------------------------------------------------


 

 

 

DDH LAND HOLDINGS II, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name: John C. Textor

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile: (772) 345-8114

 

 

 

 

 

 

 

DIGITAL DOMAIN

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name: John C. Textor

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile: (772) 345-8114

 

 

 

 

 

 

 

DIGITAL DOMAIN INSTITUTE, INC.

 

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name: John C. Textor

 

 

 

Title: Chairman

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

Facsimile: (772) 345-8114

 

Security and Pledge Agreement

(Subordinated)

 

--------------------------------------------------------------------------------


 

 

 

DIGITAL DOMAIN INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name: John C. Textor

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile: (772) 345-8114

 

 

 

 

 

 

 

DIGITAL DOMAIN PRODUCTIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name: John C. Textor

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile: (772) 345-8114

 

 

 

 

 

 

 

DIGITAL DOMAIN STEREO GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name: John C. Textor

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile: (772) 345-8114

 

Security and Pledge Agreement

(Subordinated)

 

--------------------------------------------------------------------------------


 

 

 

DIGITAL DOMAIN TACTICAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mark Covey

 

 

 

Name: Mark Covey

 

 

 

Title: President

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile: (772) 345-8114

 

 

 

 

 

 

 

 

 

 

 

 

MOTHERSHIP MEDIA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name: John C. Textor

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile: (772) 345-8114

 

 

 

 

 

 

 

TRADITION STUDIOS, INC.

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name: John C. Textor

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile: (772) 345-8114

 

Security and Pledge Agreement

(Subordinated)

 

--------------------------------------------------------------------------------


 

ACCEPTED BY:

 

 

 

 

 

COMVEST CAPITAL II, L.P.,

 

 

as Lender

 

 

 

 

 

By:

Comvest Capital II Partners, L.P.,

 

 

 

its General Partner

 

 

 

 

 

 

By:

Comvest Capital II Partners UGP, LLC,

 

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Robert O’Sullivan

 

 

 

Name: Robert O’Sullivan

 

 

 

Title: Managing Partner

 

 

 

 

 

 

Address:

Comvest Capital II, L.P.

 

 

 

525 Okeechobee Boulevard, Suite 1050

 

 

 

West Palm Beach, Florida 33401

 

 

 

Attention:  Robert O’Sullivan

 

 

 

 

 

 

Facsimile:

(561) 727-1798

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”), dated                 ,         , is made by the Persons listed on
the signature pages hereof (collectively, the “Grantors”) in favor of Comvest
Capital II, L.P., a Delaware limited partnership, as Lender (the “Lender”) (as
defined in the Debt Exchange Agreement referred to below).  All capitalized
terms not otherwise defined herein shall have the meanings respectively ascribed
thereto in the Security Agreement (as defined below).

 

WHEREAS, Digital Domain Media Group, Inc., a Florida corporation (the “Company”)
and the Lender are parties to the Debt Exchange Agreement of even date herewith
(as amended, restated, replaced or otherwise modified from time to time, the
“Debt Exchange Agreement”), pursuant to which the Company and the Lender have
agreed, among other things, that the Remaining Outstanding Principal Balance (as
defined in the Debt Exchange Agremeent) will be exchanged into a a new secured
convertible note of the Company (as amended, restated, replaced or otherwise
modified from time to time, the “Note”);

 

WHEREAS, the Debt Exchange Agreement requires that the Grantors execute and
deliver to the Lender that certain Security and Pledge Agreement dated May     ,
2012 made by the Grantors to the Lender (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”);

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Lender a security interest in, among other property, certain intellectual
property of the Grantors, and have agreed as a condition thereof to execute this
IP Security Agreement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

 

WHEREAS, the Grantors have determined that the execution, delivery and
performance of this IP Security Agreement directly benefits, and is in the best
interest of, the Grantors.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lender to perform under the Debt Exchange Agreement, each
Grantor agrees with the Lender as follows

 

SECTION 1.  Grant of Security.  Each Grantor hereby grants to the Lender
security interest in all of such Grantor’s right, title and interest in and to
the following (the “Collateral”):

 

(i)            the Patents and Patent applications set forth in Schedule A
hereto;

 

(ii)           the Trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in

 

--------------------------------------------------------------------------------


 

United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby;

 

(iii)          all Copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto;

 

(iv)          all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of and as applicable to any of the
foregoing, all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto;

 

(v)           any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and

 

(vi)          any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

 

SECTION 2.  Security for Obligations.  The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under or in respect
of the Note and the Transaction Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

 

SECTION 3.  Recordation.  Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer (and any state, foreign or other
authority to which this IP Security Agreement is submitted) record this IP
Security Agreement (and any corresponding or separate forms of such
jurisdiction) in order to publicly reflect the interests of the Lender in the
Collateral.

 

SECTION 4.             Newly Registered Patents, Trademarks and Copyrights. 
Each Grantor hereby agrees to provide the Lender every quarter, a schedule of
newly registered Patents, Trademarks and Copyrights (if any).

 

SECTION 5.             Power of Attorney.  Each Grantor hereby irrevocably
grants to the Lender a power of attorney, to act as such Grantor’s
attorney-in-fact, with full authority in the name, place and stead of such
Grantor, from time to time in the Lender’s discretion, to take any

 

2

--------------------------------------------------------------------------------


 

action and to execute any instrument that the Lender may reasonably deem
necessary or advisable to accomplish the purposes of this IP Security
Agreement.  This authority includes, without limitation, the following:

 

(i)            To modify or amend (in the sole discretion of the Lender and
without first obtaining such Grantor’s approval thereof or signature thereto)
Schedule A, Schedule B and/or Schedule C hereof, as appropriate, to include
references to any registered intellectual property (or application or license
therefor) acquired by such Grantor after the execution hereof or to delete any
reference to any Collateral in which such Grantor no longer has or claims any
right, title or interest;

 

(ii)           To execute, file and pursue (in the sole discretion of the Lender
and without first obtaining such Grantor’s approval thereof or signature
thereto, unless otherwise prohibited by applicable law) any application, form or
other document in order to perfect, maintain, continue or otherwise protect the
Lender’s interest or such Grantor’s rights in the Collateral, including, without
limitation, executing and filing (i) any financing statement, any continuation
statement or any amendment thereto, and (ii) any document in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or the relevant office of any state or foreign jurisdiction
(including, without limitation, the filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings) and to pay any fees and taxes in connection
therewith or otherwise; and

 

(iii)          To execute any document required to acknowledge, register or
perfect the interest of the Lender in any part of the Collateral without the
signature of such Grantor unless prohibited by applicable law.

 

SECTION 6.  This IP Security Agreement has been entered into in conjunction with
the provisions of and the security interest granted to the Lender under the
Security Agreement.  The rights and remedies of the Grantor and the Lender with
respect to the security interests granted herein are in addition and without
prejudice to those set forth in the Security Agreement, all terms and provisions
of which are hereby incorporated herein by reference.  In the event that any
provisions of this IP Security Agreement are deemed to conflict with the
Security Agreement or the Note or Transaction Documents, the provisions of the
Security Agreement or the Note or Transaction Documents shall govern.

 

SECTION 7.  Execution in Counterparts.  This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

SECTION 8.  Grants, Rights and Remedies.  This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.  Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Lender with respect
to the Collateral are more fully set forth in the

 

3

--------------------------------------------------------------------------------


 

Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

 

SECTION 9.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

 

GRANTORS:

 

 

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

D2 SOFTWARE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

DDH LAND HOLDINGS, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

 

 

DDH LAND HOLDINGS II, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

DIGITAL DOMAIN

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

DIGITAL DOMAIN INSTITUTE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

 

 

DIGITAL DOMAIN INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

DIGITAL DOMAIN PRODUCTIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

DIGITAL DOMAIN STEREO GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

 

 

DIGITAL DOMAIN TACTICAL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

MOTHERSHIP MEDIA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADITION STUDIOS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

STATE OF                         

ss.:

COUNTY OF

 

On this          day of                               , 20    , before me
personally came                                 , to me known to be the person
who executed the foregoing instrument, and who, being duly sworn by me, did
depose and say that s/he is the                                  of
                                                                              ,
a                                         , and that s/he executed the foregoing
instrument in the firm name of
                                                                              ,
and that s/he had authority to sign the same, and s/he acknowledged to me that
he executed the same as the act and deed of said firm for the uses and purposes
therein mentioned.

 

 

 

 

 

 

--------------------------------------------------------------------------------